﻿May I extend congratulations, on behalf of my country and myself, to Ambassador von Wechmar on his election to the presidency of the thirty- fifth session of the General Assembly. We have every confidence that he will carry out the tasks entrusted to him with appropriate diplomatic skills and objectivity.
296.	This session has convened in a year already heightened by the sixth and seventh emergency special sessions, devoted respectively to Afghanistan and the question of Palestine, and the eleventh special session, on the question of economic development. Those sessions have focused on some of the economic and political crises that beset this international community and they emphasize the role that the United Nations must play in any effort to maintain and preserve peace in order to attain economic benefits for the poor and exploited people of this world.
297.	We are particularly disturbed that the lessons of the 1960s and 1970s have not been learned. We are frequently faced with violations of the principles of territorial sovereignty, inviolability of diplomatic personnel and non-use of force in international relations. Those principles constitute prominent and notable corner-stones of international relations and law, to which the nations composing this international community continue to pay lip service while simultaneously flouting them with impunity. That is a sad commentary on the meaningfulness of international and diplomatic intercourse and the underlying values which are expected to provide a base of hope for our many destitute peoples.
298.	The challenges facing the United Nations at this session are innumerable and perhaps most precariously poised. Never has there been such centrifugal force upon the principles of the Charter of the United Nations since its signing at San Francisco on 26 June 1945. Perhaps we have reached the watershed: the point at which constraining interests almost make us ignore and forget the real objectives of this community of nations.
299.	There are many instances that appear to contradict the intent of the original founding fathers of the United Nations. For example, the ease with which States set up human rights standards only to compromise them on the alter of national and political interest; the reasons presented in convenient and different formats to justify intervention, which cannot be defended by logical, significant and acceptable argument; the use and misuse of the movement of persons to satisfy political interests, with little regard to the real issue in humanitarian and refugee terms; the problems that are created because the political interest negates the possibility of working out reasonable, logical and objective rules of procedure that will govern and reflect the existence of expanding interest groups within the Committees, the regional groups and the major organs of this Organization.
300.	What they conceived was never intended to be a dogmatic, stultified Organization, but a dynamic entity with the ability to grow, expand and modify, realistically meeting the constraining pressures that inevitably arise and reflecting them within its own combustion in a distinct, sensible and objective manner.
301.	While we must insulate succeeding generations from the scourge of war, while we recognise the reasons for the maintenance of international peace and security, while we strive to develop friendly relations among all nations based on mutual respect for the principle of equal rights and the self-determination of peoples, while we understand the necessity for co-operation in solving international problems of an economic, social, cultural and humanitarian character, the political will, as distinct from the political interest, to erect these pillars of our intercourse is not only weak but at times non-existent.
302.	We have arrived at a point where we must effectively decide to survey the facts confronting our society and determine whether we have inherited the parameters and attitudes for inaction, or whether we shall lift ourselves from the ground and demand a proper, justifiable and significant consideration of our situation and the means by which we may achieve a fair measure of progress. This is now the beginning of the end of compromise, a word that is not lost on those who remember 1939. It is the end of glossing over the niceties of language and intercourse, and the commencement of a looking forward to a serious, concentrated, political involvement of those that have—and I include the haves even among the developing world—in redressing the plight, and the circumstances of the plight, of those that have not.
303.	The questions of international security, territorial inviolability of States, non-interference in the internal affairs of States and the non-use of force as a means of solving disputes are vital not only to the existence of States, but to their functional progression. The only way in which a State, and in particular a small island State, can make appropriate economic advancement is by the creation of both the fact and the atmosphere of peace.
304.	To this end, the Government of Saint Lucia calls for a reaffirmation of the Declaration on the Strengthening of International Security which was adopted on the occasion of the twenty-fifth anniversary of the United Nations in 1970 and which focuses attention on the indivisible link between international security and economic and social development.
305.	Within this same context, we fully support General Assembly resolution 2832 (XXVI), adopted on 16 December 1971, declaring the Indian Ocean a zone of peace. We are following the work of the Ad Hoc Committee on the Indian Ocean, and we look forward to the convening of the Conference on the Indian Ocean during 1981 at Colombo, and the implementation of that declaration.
306.	It is indeed a truism that security for the small State lies within the United Nations system. This is even more pertinent for the small island State. Saint Lucia is a small island State and, as such, is vitally concerned not only for its own security but for that of every peace-loving nation. Moreover, whenever there are groups of peace-loving States, particularly those of the developing world, it is of paramount importance that their area should not be visited by the panoply of warfare. The means exist for the insulation of those areas from the unsettling strife of the superpowers, which is not consonant with and detracts from the necessary environment for the economic development of those States.
307.	In this context, Saint Lucia believes in and will work assiduously for the realization of a zone of peace in the Caribbean. This concept has already received the approval of the Organization of American States [OAS] at its ninth general assembly at La Paz, Bolivia. What is now necessary is the implementation of the considerations that have been put forward in that resolution and continually reiterated by most member States of the OAS system. Yet we see nothing that we can perceive to be the measure of a dominant will to effect the movements towards a zone of peace. Perhaps it is time that our leaders reached out at the summit level and gave life to this important concept, which must not be still-born.
308.	Further, it is necessary that the States of our region and other States should observe the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco), of 1967. Saint Lucia is taking the necessary procedural steps to become a party to that Treaty. Similarly, Saint Lucia is intent on ensuring, through effective and appropriate measures, that the Caribbean basin does not become a depository for nuclear waste, which could seriously contaminate our environment and ecology, and will seek to obtain meaningful assurances from those nuclear States that have already set out to use the area in this way. It seems most retrograde that major maritime Powers should seek to use unsuspecting areas in this way simply because there is not the authority to refuse or the perspicacity to understand the inherent dangers.
309.	In keeping with this approach, we support the implementation of the Declaration on the Denuclearization of Africa, the establishment of a nuclear-weapon-free zone in the Middle East and South Asia, and the prohibition of the development and manufacture of new types of weapons of mass destruction and new systems of such weapons.
310.	It seems unnecessary to reiterate the plea for a diminution of expenditure on arms. We have to ask ourselves whether any plea for the cessation of mass production of the means of war is ever entertained. But we must not fall into the politics of despondency and therefore must seek to keep up the continuing exercise of the dialogue of the deaf. Over $500 billion has already been spent on military research and development this year, and there will be those who will argue that the safeguarding of democracy is based on military strength, and still others who will equally argue that the ideological battle can only be sustained from an armed base.
311.	Be that as it may, in the end it will be the social and economic growth that can be achieved that will determine which, if any, ideology remains to dominate this earth, if the logical conclusion of the armaments race is realized. Is it not rather strange when a State finds it difficult to grant $10 million for the economic development of a State but is prepared at a moment's notice to rush millions, unsolicited, to given areas simply because there is a supposed threat to its power balance? Or, alternatively, when the kind of strategic aid granted is inconsistent with and meaningless to the real needs or requests of the supposedly benefiting State?
312.	The purchase of an XM-1 tank costs approximately $1.5 million. We do not even have to consider whether it will work effectively for two hours at a time without major maintenance and the pertinent recurrent costs. Yet many aspects of economic, social and human development, at significantly less cost, if redirected from the armaments build-up, could be instrumental in lifting a section of a small State's economic growth to a reasonable take-off stage. Let the record show that Saint Lucia favours total world disarmament. However, in recognition of the fact that there has been no positive move on the part of any State to implement the disarmament strategy adopted at the tenth special session of the General Assembly—and as a consequence world disarmament at this time remains a myth, illusive and unattainable—Saint Lucia favours the concluding of an international convention to assure the non-nuclear-weapon States against the use or threat of use of nuclear weapons.
313.	We are fully cognizant that a number of flash-points around the world, notably the Middle East, Namibia and Afghanistan, constitute grave dangers to mankind. It is imperative that acceptable and workable solutions be found, that States desist from furthering their power projections through a manipulation of these issues, and that the world community find the moral fortitude to confront the issues in an honest and objective manner.
314.	On the economic front, the new Lome II Agreement between the European Economic Community and the African, Caribbean and Pacific States, presents a new vision for international co-operation. We, in a small island State, are thankful for the existence of STABEX which will assist us in overcoming the ravages of hurricane Allen in our banana sector. We expect that the architects of the Lome II Agreement and the appropriate United Nations agencies will consider similar formulas for our tourist and industrial sectors, for they are also extremely vulnerable to natural and human predators.
315.	We are most satisfied that the Tokyo round of negotiations, by far the most comprehensive held within the purview of GATT, reached an acceptable conclusion last year. While we welcome the establishment of the Common Fund within the framework of UNCTAD, and recent moves by IBRD and especially IMF in mitigating their fundamental policies for alleviating the chronic balance-of-payments problems of the developing countries, we in Saint Lucia remain concerned that many of the developed countries will fail to meet the requisite recommendations of the international development strategy, leading to a further deterioration of the structural integrity of the world economic situation and consequently to a largely vitiated and ineffectual round of global negotiations.
316.	It is pertinent that we should mention our increasing disappointment with the aid and assistance that is channelled to the small States from the developed States of the developing world. It is unfair only to point the finger in castigation of the aid policies of the developed world. While they must bear the brunt of the responsibility for our present economic morass, those of our developed brethren that have been fortunate enough, by way of resources, population or other pertinent factors, to show economic recovery and progress, should not turn aside and ignore our development needs. The same argument that they continue to address to the developed world can and must be addressed to them. Therefore they must show to the developed world, because they have an obligation to do so, that they can assist us in positive terms, even if their recovery and growth are not fully realized.
317.	This is the moral and responsible gesture that must come from these States, which in turn will underscore the feeble efforts of the developed world, which are not in keeping with the economic principles to which it pays lip- service. It is important that neo-colonialism not be evident in the approach of our more developed brethren; that there be no miniature power play that is nurtured through the granting of economic aid or energy agreements. We did not trade colonialism for neo-colonialism. Perhaps it may be relevant to re-emphasize and draw the attention of those States to the principles of the Charter of Economic Rights and Duties of States.
318.	We in Saint Lucia are most gratified by the work of the United Nations programmes. The allocation of resources approved by the Governing Council of UNDP last June represents a significant step in the right direction but we do not agree with the prima facie criteria used to separate the "developing" countries from those which are designated as "least developed among developing" countries. However, we do welcome the new global programme of action for "the least developed countries" which was adopted at the fifth session of UNCTAD, held at Manila last year. 
319.	To belabour the issue, we cannot accept the superficial line which distinguishes the rather poor countries from the very poorest countries. As we all know, this designation is made on the basis of gross national product per capita. However, it is a known fact that per capita gross national product is a most unreliable index for gauging the extent, or even the level, of poverty which exists within a given country. Furthermore, at today's inflation rates, many of the modest increases in gross national product and gross domestic product in many developing countries represent not real growth but rather inflation rates. To accept gross national product per capita as the sole index of wealth or poverty is to say that there is only one truly poor country in the Western Hemisphere. I do not feel that we have to argue that this is not so.
320.	But the criteria must also be adapted in terms of a new dimension, that is, of the small island States. Only Maldives and Haiti fall into the category of "least developed among developing" States. But what about the 24 other Member States whose geography, geology and resources— human and financial—pose different considerations and a construction of factors that must be looked at anew and afresh? It is not only a case to be heard; it is a case to be met with adequate and proper provisions.
321.	We must acknowledge that the work of UNIDO, that of the World Food Conference and that of the International Fund for Agricultural Development stand to be acclaimed. We may mention particularly the work of UNEP and that of IMCO in fostering co-operation for the prevention of marine pollution, an issue of which we in Saint Lucia are seized at present. Further, we pay a special tribute to the work of the Office of the United Nations Disaster Relief Co-ordinator, specifically in terms of its assistance in the wake of hurricane Allen. But we must add that it may be timely to indicate that disaster adopts varied dimensions, according to the resilience of the involved community and the nature of the cataclysm. Though it is an evil that is as significant to the land mass as it is to the island State, it cannot be met in the same way in both instances. There is a need to look at the procedures for disbursing aid to the island States which are ravaged by hurricanes, typhoons, cyclones, tidal waves and volcanic eruptions in a manner other than the accepted form that is now fashionable.
322.	We in the Eastern Caribbean are a proud, hard-working people who recognize that the paucity of our number and the reality of our territorial constraints combine to create, at best, a difficult situation wherein economies of scale cannot be readily realized. This difficult situation is compounded by our sheer vulnerability to every natural disaster that cares to visit our area. We are not alone in this regard. Our sister island States in the Pacific and Indian Oceans share our fears and apprehensions. This Assembly must address itself precisely to the nature of this new dimension in much the same way as it has dealt with the land-locked States and the most disadvantaged States.
323.	We do not wish to leave the impression that we view the events that marked the ending of the old decade and the point of departure of the new as allowing for only negative prognostications. The recent women's conference holds much promise for the eventual elimination of all forms of discrimination against women.
324.	The independence of Zimbabwe and its subsequent admission to this Assembly are events which hold great promise for the future. We have heralded the admission of Saint Vincent and the Grenadines to membership which sets a trend, not only for Namibia, but also for a number of island States such as Antigua, Saint Kitts, Montserrat and others, and marks the end of the decolonization period. However, we can no longer submit to the policy that it is sufficient to make peoples believe that independence has been achieved, disregarding the fact that they remain shackled by the bonds of colonialism or neo-colonialism. The struggle for self-determination does not end when the last colony has been released from its bondage. Colonialism is still alive in every State where minorities remain castigated and are denied their rights, where only the accident of geography and delineation of boundaries has created their position or where administrative niceties have engulfed their freedoms. We will watch the proceedings in these areas most assiduously.
325.	There have been five resolutions on Belize considered by the General Assembly since 1975. In view of the effort and time spent on this issue, Belize should have already been granted independence, it should have achieved United Nations membership and been well on the way to consolidating its achievements after independence. This Assembly should now be addressing the situation of post-independence Belize, not its pre-independence status. However, this is not the case and this Assembly must bear a fair proportion of the guilt for the omission of Belize from its ranks. The time has come for the cessation of words, of paper work and of inconsequential negotiations, and for a demand for the justice of Belize's proceeding immediately to independence and membership of our gathering, properly recorded. It is in this vein that we propose the submission of a resolution demanding, inter alia, that the metropolitan Power concerned convene with the shortest delay a constitutional conference with a mandate to set a date for Belize's independence before the end of 1981.
326.	Only if that meaningful act is introduced can we realistically state that this forum is committed to the principles that it has itself established and applied in other instances. The diplomatic virtues of negotiation are not always beneficial, or expected to be beneficial, to the parties concerned and involved.
327.	The recent session of the Third United Nations Conference on the Law of the Sea indicates that a final convention may be at hand. It has been a long road, but one that manifestly indicates that the international will to regulate and the desire to recognize growth in law and order have been rewarded. We will attempt to have that convention consider and take account of the real problems for small island States. The concept of the small island State does not exist per se in the convention, largely because in 1958, when the existing conventions on the law of the sea were negotiated, there was not a single small island State in existence. Today there are some 34 independent island States; they deserve proper recognition in much the same way as archipelagic States and land-locked States. In looking at the development of the law of the sea, we are mindful that a great deal of work has been devoted to the avoidance and mitigation of the effect of pollution. Our vulnerability is extremely acute in this area. We welcome any plan to mitigate the consequences of pollution, any measure to obviate the possibilities of oil spills, any consideration that will enable us to reduce the incidence of such disaster in given areas that are vital to our economy.
328.	It is not responsible conduct for a State to look only at the omissions in behavioural terms of this community, without any introspection over the steps it has taken or will take in seeking to play a small but useful part in this world's problematic environment. Saint Lucia, bedevilled by hurricane Allen has applied itself to an approach to the calamity that recognizes an acceptance of its responsibility to the community at large. For my Government accepts that it has to live with natural disasters, and therefore the emphasis must be placed on a preventive policy in development, with an accent on preparedness and resilience to disasters of this kind. It is within this framework that my Government has approached the States Members of the United Nations to assist in the sectoral infrastructural development of our State.
329.	But we must not forget that what is tangible in our efforts is the values that we leave in the form of guidelines for generations yet unborn. This is the historical value of our existence as States in this international community. We were most happy when, in 1965, the General Assembly adopted the Declaration of the Promotion among Youth of the Ideals of Peace, Mutual Respect and Understanding between Peoples- and later, in 1969, recognized the contribution of youth in the promotion of world peace, justice, social and economic rights, especially in the projection of the goals embodied in the Charter of the United Nations.
330.	We eagerly look forward to 1985, the year designated as International Youth Year by the General Assembly with the aims of participation, development and peace. We have dedicated cur programmes in Saint Lucia to encouraging and developing an ethos of productivity for our youth and some countries have perceived and understood the nature of this thrust and have given assistance to that enterprise. The fruits of such productivity must accrue to the youth of our State. The legacy is theirs; the future lies beyond.
331.	Moreover, Saint Lucia recognizes that the individuality of approach to problems in our area is not readily rewarded with success. Therefore we have embraced and committed ourselves to the fullest integration in our region, by way of the West Indies Associated States, which association is at present being negotiated into the Organization of Eastern Caribbean States, into the larger Caribbean Community entity and finally and futuristically within the complex Latin American entity that involves both the OAS and the Latin American Economic System. There is no ready and immediate satisfaction of geopolitical benefit within these communities. The roads are gradual, based on a necessary economic co-operation and co-ordination which are finally reflected in a strong political togetherness. It is an objective that we must all accept and towards the fruition of which we must all work.
332.	The movement towards the interdependence of regions in the largest framework possible is even more important than the recognition of the interdependence of States. We consider the exchanges among the OAS, the OAU, the Caribbean Community and the League of Arab States as evidence of the manifestation of the collective interest. The recent mini-summit Commonwealth Meeting of the Asian and Pacific Countries marks a direction in the search for regional identities. These are movements of hope, of unity, of realism. With these multilateral projections, the bilateral focus has a new meaning.
333.	Therefore, it is necessary, as we enter the 1980s, for the vision of this community of regions to be centred on a policy of adherence to principles, dedication and conviction. There is a need to extend beyond the realism of nation-State politics and to enter into the statesmanship of community relations. The universality that will soon be evident in this United Nations will cause a serious reconsideration in respect of the significance of the nation State in universal terms. This is our challenge; the arena is the circumstance of this world; the finality is the survival and growth or, alternatively, the destruction of our universe.
